Citation Nr: 0216684	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  00-09 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1997, for the award of special monthly compensation for the 
loss of use of both feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to June 
1971 and from April 1976 to July 1979.  

The current case comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision made by 
the Department of Veterans' Affairs (VA) Regional Offices 
(RO) in Waco, Texas.  


FINDINGS OF FACT

1.  An August 1987 rating decision, which increased the 
evaluations for the veteran's right and left hip 
disabilities, was not appealed within one year of the 
veteran's being notified thereof.

2.  An informal claim for special monthly compensation on 
account of loss of use of both feet was received on February 
9, 1996.  

3.  An ascertainable increase in the veteran's service-
connected bilateral hip disability, sufficient to grant 
special monthly compensation based on the loss of use of both 
feet, was not shown until after the receipt of his February 
9, 1996, claim for an increase.


CONCLUSION OF LAW

The criteria for an effective date of February 9, 1996, but 
no earlier, for the award of special monthly compensation 
based on the loss of use of both feet have been met.  38 
U.S.C.A. §§ 1114(l), 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.155, 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that service connection for arthritis, 
bilateral hips, and chondromalacia, both knees, was 
established in November 1979.  A 20 percent evaluation was 
assigned for each hip, and a 10 percent evaluation for each 
knee, effective July 17, 1979.  

VA records dated in February 1982 show that the veteran 
underwent revision of right TARA due to loosening of right 
TARA acetabular cup.  

The veteran was accorded a VA examination in July 1982.  He 
had a very poor gait with a considerable limp, especially on 
the right, without crutches, but walked better with them.  
The diagnosis was chondromalacia patellae and post bilateral 
total hip replacement.  On the left there was radiolucency 
surrounding the acetabular component, as well as a broken 
screw.  There was ectopic bone formation on the upper medial 
shaft of the left femur.  It was noted that his ambulatory 
capability with and without crutches was practically zero.  

In August 1982, the RO established special monthly 
compensation on account of loss of use of both feet, 
effective from May 14, 1982.  

The veteran was accorded a VA examination in August 1984.  
All motion was painful.  There was no abduction or adduction.  
The diagnosis was degenerative joint disease, multiple 
joints, status post two total hip replacements on the right 
and one on the left. 

VA records dated in November 1984 show that the veteran 
underwent right total hip revision with Autophor cementless 
prosthesis.  


The veteran was accorded a VA examination in June 1986.  It 
was noted that, since the last examination, his right hip had 
been replaced a third time and was still under treatment.  
Limited range of motion was noted in the hips and knees.  The 
diagnosis was degenerative arthritis, multiple joints, post 
three total hip replacements on the right and one on the 
left.  

In August 1986 the RO established special monthly 
compensation on account of loss of use of both feet from May 
14, 1982, to December 31, 1986.  In that same decision, a 100 
percent evaluation was granted for degenerative joint disease 
with total right hip replacement, effective from May 14, 
1986, with 30 percent evaluation, effective from January 1, 
1987, and a 30 percent evaluation for degenerative joint 
disease with total left hip replacement.  

VA records dated in September and October 1986 show loosening 
of the left acetabular prosthesis and loosening of the right 
femoral prosthesis.  

In October 1986 the veteran filed a claim for individual 
unemployability.  In a rating decision of November 1986 the 
RO denied entitlement to increased ratings for the right and 
left hips, and entitlement to individual unemployability.  
The veteran filed a notice of disagreement as to the denial 
of increased ratings for the left and right hips.  

The veteran was accorded a VA examination in July 1987.  It 
was noted that further surgery was expected to the hips.  His 
hip pain was constant, and increased with weightbearing.  He 
usually used two crutches but currently used one cane.  His 
pelvis was level.  He could walk on his heels and toes and do 
90 degree knee bend.  There was gross atrophy of the right 
thigh.  Limitation of motion was noted.  The diagnosis was 
post three total hip replacements on the right and one on the 
left.  It was noted that components were loose in the past 
and undoubtedly still loose.  The  prognosis for the hips had 
been zero since his original condition.  


In August 1987 the RO increased the veteran's right hip 
disability to 70 percent disabling, effective from September 
19, 1986, and left hip disability to 50 percent disabling, 
also effective from September 19, 1986.  It was noted that 
this was a full grant of benefits on appeal.  

VA outpatient treatment records dated from October 1992 to 
October 1998 show that the veteran was seen for routine 
follow-up for his bilateral hip disability.  

On February 9, 1996, the RO received a claim for specially 
adapted housing or special home adaptation grant.  In 
February 1996, the RO granted entitlement to specially 
adapted housing.  In February 1997, the veteran filed a claim 
for automobile or other conveyance and adaptive equipment.  
In April 1997, the RO denied entitlement to automobile and 
adaptive equipment or adaptive equipment.  The RO also 
determined that specially adapted housing was not 
established.  It further determined that the February 1996 
rating decision had clearly and unmistakably erred in 
establishing entitlement to special housing assistance.  The 
veteran filed a substantive appeal as to this decision.  The 
January 1999 rating decision fully satisfied the above 
issues, as reflected in the veteran's January 1999 
correspondence.  

The veteran underwent another VA examination in October 1997.  
He complained of pain in both legs, worse with ambulation.  
He required the use of crutches, walker, or wheelchair.  
Objective signs of painful range of motion with hips were 
noted.  He demonstrated very limited weightbearing when he 
transferred from the wheelchair to the examination table.  
Atrophy of the lower extremities was also noted.  The 
diagnosis was total hip replacement bilateral with residual 
pain, limited weightbearing, and range of motion. 

In a January 1998, AZ, M.D., reported that the veteran 
experienced a great deal of pain due in his knees due to his 
defective hip implants.  

The veteran was accorded a VA examination in December 1998.  
The diagnoses were degenerative joint disease, both hips, 
status post bilateral hip replacements; chondromalacia, both 
knees; and degenerative joint disease, both shoulders.  

II.  Analysis

Preliminary Matters - Veterans Claims Assistance Act

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of a 
detailed April 2000 statement of the case, of the pertinent 
law and what the evidence must show in order to substantiate 
his claim.  The Board, therefore, believes that appropriate 
notice has been given in this matter.  The SOC also advised 
him of the evidence that had been obtained and considered by 
the RO.  Accordingly, it appears that all obtainable evidence 
identified by the appellant relative to his claims have been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

The Board concludes that VA has no outstanding duty to inform 
the veteran or his representative that any additional 
information or evidence is needed to substantiate the claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C. A. § 5103 (2002)). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that it may proceed with a decision on the 
issues, without prejudice to the veteran.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001). (en banc).  
See also Wensch v. Principi, 15 Vet. App. 362, 368 (2001), 
noting, "When there is extensive factual development in a 
case, reflected both in the record on appeal (ROA) and the 
BVA's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Legal Criteria

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to the above rule is that the effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided that a claim for increase is received 
within one year from such date; otherwise, the effective date 
will be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); see also VAOPGCPREC 12-
98, at 3 (Sept. 23, 1998).

Discussion

The veteran claims that an earlier effective date is 
warranted for the grant of special monthly compensation on 
account of loss of use of both feet. 

As pertinent to the specific issue on appeal, the law 
provides that special monthly compensation is payable for the 
anatomical loss or loss of use of both feet.  38 U.S.C.A. § 
1114(l) (West 1991); 38 C.F.R. § 3.350(b) (2002).

The term "loss of use" as it pertains to a hand or foot is 
defined by 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches (8.9 cms.) or more.  Also considered 
as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran contends his special monthly 
compensation for loss of use of both feet should be effective 
from January 1, 1987.  In this regard, the Board notes that, 
in pertinent part, the rating decision dated in August 1986 
indicated that the termination of special monthly 
compensation would be effective December 31, 1986.  The 
veteran did not appeal that decision, but rather filed a 
subsequent claim for individual unemployability.  In November 
1986, the RO denied increased ratings for right and left hip 
disabilities and denied individual unemployability.  The 
veteran submitted a notice of disagreement to the November 
1986 rating decision, i.e., the denial of increased ratings.  
Thereafter, in August 1987, the RO granted an increased 
evaluation of 70 percent for the right hip effective 
September 19, 1986, and an increased evaluation of 50 percent 
for the left hip, also effective from September 19, 1986.  
The Board observes that the veteran did not appeal the RO's 
August 1986, November 1986, or August 1987 rating decisions 
and, by operation of law, they became final.  

The veteran filed a claim for specially adapted housing or 
special home adaptation grant, which was received on February 
9, 1996.  The application indicates that the veteran needed 
wheel chair ramps, bathroom accommodations, and wider doors.  
The Board finds, applying the law liberally in the veteran's 
favor, that the February 1996 application constituted an 
informal claim for special monthly compensation, since it 
showed a probability of entitlement to those benefits.  See 
38 C.F.R. § 3.155.  

Thereafter, the veteran filed a claim for automobile or other 
conveyance and adaptive equipment, which was received on 
February 24, 1997.  Following additional evidentiary 
development, a rating decision in January 1999 granted 
entitlement to special monthly compensation on account of 
loss of use of both feet.  The effective date was established 
as February 24, 1997, based upon the date of receipt of the 
claim for automobile or other conveyance and adaptive 
equipment.  

As noted above the veteran contends that the effective date 
of the award of special monthly compensation on account of 
loss of use of both feet should be January 1, 1987, because 
of his continued use of crutches.  However, prior final 
decisions have denied entitlement to such benefits.  It was 
not until the claim for specially adapted housing or special 
home adaptation grant was received in February 1996 that a 
reasonable probability of entitlement to special monthly 
compensation benefits arose.  

Accordingly, the effective date for entitlement for special 
monthly compensation on account of loss of use of both feet 
would be the date of receipt of the February 9, 1996, 
informal claim, unless there is a date within the preceding 
year on which it is ascertainable that the veteran's service-
connected bilateral hip disability had increased in severity 
so as to warrant an award of special monthly compensation.  
38 C.F.R. § 3.400(o)(2).  Here, the record does not indicate 
that there was medical evidence of the required level of 
disability which arose during the one-year period imediately 
preceding February 9, 1996.

Based upon the above, the Board hereby grants an effective 
date of February 9, 1996, but no earlier, for the award of 
special monthly compensation on account of loss of use of 
both feet.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.155, 3.160, 20.302, 20.1103 (2002).  


ORDER

Entitlement to an effective date of February 9, 1996, but no 
earlier, for the grant of special monthly compensation on 
account of loss of use of both feet is granted, subject to 
the law governing the payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

